Electronically Filed
                                                      Supreme Court
                                                      SCAD-16-0000169
                                                      09-JUN-2016
                                                      12:04 PM



                          SCAD-16-0000169


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  OFFICE OF DISCIPLINARY COUNSEL,

                            Petitioner,


                                vs.


                      KENNETH BRIAN SCHWARTZ,

                            Respondent.



                        ORIGINAL PROCEEDING

                           (ODC 16-J-010)


                 ORDER IMPOSING A PUBLIC REPRIMAND

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of the petition for issuance of a


reciprocal discipline notice upon Respondent Kenneth Brian


Schwartz, filed on March 15, 2016 by the Office of Disciplinary


Counsel (ODC) pursuant to Rule 2.15(b) of the Rules of the


Supreme Court of the State of Hawai'i (RSCH), the memorandum and

exhibits appended thereto, and Respondent Schwartz’s timely


response, we note that, on June 18, 2015, Schwartz stipulated


that certain conduct in which he engaged violated Rules 4-1.1, 4­

1.3, 4-1.4(a), 4-1.4(b), 4-1.5(f)(1), 4-1.5(f)(5), 4-3.2, 4­

8.4(a), 4-8.4(d), 5-1.1(e), 5-1.1(f), and 5-1.2(b)(7) of the

Rules Regulating the Florida Bar (RRFB), and agreed to receive a

public reprimand, bear the costs of the proceedings, and complete

a training course in client trust account management.    Upon

review of the stipulated facts and Rules violations, we conclude

that the same conduct, if committed in this jurisdiction, would

constitute violations of Rules 1.1, 1.3, 1.4(a), 1.4(b), 1.5(c),

1.15(c), 1.15(f)(1), 1.15(f)(3), 1.15(f)(4), 1.15(g), and 3.2 of

the Hawai'i Rules of Professional Conduct (HRPC) (1994), and that

none of the circumstances set forth in RSCH Rules 2.15(c)(1)

through 2.15(c)(4) apply to excuse this court from its duty to

impose reciprocal discipline.   We also note that, in mitigation,

the matter did not involve fraud or dishonesty and Respondent

Schwartz has a clean disciplinary record, did not have a

dishonest or selfish motive, did not profit personally from the

conduct, suffered medical challenges during a portion of the

relevant period, at all times demonstrated a cooperative attitude

towards the disciplinary proceedings, made full disclosures to

the Florida and Hawai'i Bars, has been certified in Florida as a

workers’ compensation attorney and has participated in

educational programs for the legal community, and is remorseful.

Therefore,

          IT IS HEREBY ORDERED Respondent Kenneth Brian Schwartz


is publicly reprimanded.





                                 2

          IT IS FURTHER ORDERED that Respondent Schwartz shall


bear the costs of these reciprocal disciplinary proceedings upon


approval of a timely filed verified bill of costs submitted by


the Office of Disciplinary Counsel.


          DATED: Honolulu, Hawai'i, June 9, 2016.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                3